Orders of disposition, Family Court, Bronx County (Alma Cordova, J., and Marjory Fields, J.), entered on or about March 19, 1997 and March 28, 1997, respectively, which, after hearings, adjudicated appellant a juvenile delinquent upon findings that he had committed acts, which, if committed by an adult, would constitute the crimes of attempted robbery in the first degree, attempted robbery in the second degree, attempted grand larceny in the fourth degree and attempted assault in the third degree under docket number D-2294/97 and attempted robbery in the third degree, attempted grand larceny in the fourth degree and attempted assault in the third degree under docket number D-22246/96, and placed him with the New York State Division for Youth for concurrent periods of 18 months, unanimously affirmed, without costs.
Viewing the evidence in a light most favorable to the presentment agency, we find that in each case it sufficiently supports the fact-finding determinations. Moreover, neither finding was against the weight of the evidence. The courts properly inferred that appellant intended to commit robbery and grand larceny during both of the incidents and that he took affirmative steps toward achieving those goals (see, People v Bracey, 41 NY2d 296). Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.